Case: 21-2262    Document: 38    Page: 1   Filed: 02/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ROBERT SEAN ROSS,
                     Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

         DEPARTMENT OF THE TREASURY,
                    Intervenor
              ______________________

                       2021-2262
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. NY-0752-21-0008-I-1.
                 ______________________

                Decided: February 10, 2022
                 ______________________

    ROBERT SEAN ROSS, Ronkonkoma, NY, pro se.

     KATRINA LEDERER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.

    KELLY GEDDES, Commercial Litigation Branch, Civil
Case: 21-2262    Document: 38     Page: 2    Filed: 02/10/2022




 2                                              ROSS   v. MSPB



 Division, United States Department of Justice, Washing-
 ton, DC, for intervenor. Also represented by BRIAN M.
 BOYNTON, DEBORAH ANN BYNUM, PATRICIA M. MCCARTHY.
                  ______________________

     Before LOURIE, BRYSON, and CUNNINGHAM, Circuit
                         Judges.
 PER CURIAM.
     Petitioner Robert Sean Ross seeks review of an order of
 the Merit Systems Protection Board (“MSPB” or “Board”)
 dismissing his Individual Right of Action (“IRA”) appeal for
 lack of jurisdiction. We affirm.
                              I
     Mr. Ross was employed by the Internal Revenue Ser-
 vice (“IRS”) as an Internal Revenue Agent. On October 18,
 2019, the IRS proposed removing Mr. Ross from his posi-
 tion based on conduct not at issue in this appeal. Supp.
 App’x 39–40. In settlement of that action, Mr. Ross, with
 the assistance of his union representative, entered into a
 Last Chance Agreement (“LCA”) with the IRS. The agree-
 ment was executed on March 4, 2020. Id. at 2.
     Under the terms of the LCA, Mr. Ross would be sus-
 pended for 30 days, after which Mr. Ross was not to exhibit
 a lack of candor or fail to observe written regulations, or-
 ders, rules, or IRS procedures for two years. Id. at 85. As
 part of the LCA, Mr. Ross agreed that the IRS could termi-
 nate him if he breached the LCA. Id. at 86. The LCA fur-
 ther included a waiver of Mr. Ross’s appeal rights in the
 event of termination, with the exception that Mr. Ross
 could appeal to the MSPB “for the sole purpose of challeng-
 ing the Agency's factual determination that he breached”
 the LCA. Id. Finally, the LCA provided that Mr. Ross
 “freely and willingly” entered into the LCA “without coer-
 cion or duress.” Id. at 87.
Case: 21-2262     Document: 38     Page: 3    Filed: 02/10/2022




 ROSS   v. MSPB                                             3



     On June 19, 2020, Mr. Ross sent an email containing
 the last names of multiple taxpayers to five IRS staff mem-
 bers and to George Greenberg, his union representative.
 Supp. App’x at 74, 76. Mr. Ross sent the email to Mr.
 Greenberg’s unencrypted Gmail account because, accord-
 ing to Mr. Ross, Mr. Greenberg could not access his IRS
 email account due to the COVID-19 pandemic. Pet’r’s Br.
 4.
     On September 11, 2020, Mr. Ross attempted to send an
 email to an accountant working on one of his cases. Id. at
 31. That email included a taxpayer’s name and Social Se-
 curity number. Id. The IRS’s IT security system inter-
 cepted the message because it contained personally
 identifiable information and was sent to a non-IRS email
 address. Id. at 64.
      On October 9, 2020, the IRS informed Mr. Ross that he
 was being terminated because those two email messages
 evidenced a breach of the LCA. Id. at 58–59. Specifically,
 the IRS noted that Mr. Ross had violated Internal Revenue
 Manual (“IRM”) 3.42.9.2.2, which states that “[e]mployees
 may not use e-mail to transmit SBU [sensitive but unclas-
 sified] data unless they use IRS secure messaging system.”
 Office of Disclosure, IRM 3.42.9.2.2(6) (Jan. 1, 2019). Un-
 der IRS rules, “personal data of taxpayers” or “Personally
 Identifiable Information (PII)” is a type of sensitive infor-
 mation that is covered by the IRM. Secure Messaging &
 Encryption, IRM 1.10.3.2.1(2) (Nov. 17, 2016). The IRM
 adds that “taxpayer, SBU, or PII information” should not
 be included “in email messages or attachments” unless
 IRS-approved encryption technology is used.           Id. at
 1.10.3.2.1(3). Because the two emails sent by Mr. Ross in-
 cluded taxpayer names, and in one case, a Social Security
 number, the IRS determined that Mr. Ross had not com-
 plied with IRS procedures and therefore breached the LCA.
 Supp. App’x 58–59.
Case: 21-2262    Document: 38      Page: 4    Filed: 02/10/2022




 4                                               ROSS   v. MSPB



      After receiving notice of his termination, Mr. Ross
 timely appealed his termination to the MSPB. Id. at 46.
 The administrative judge subsequently issued an order di-
 recting the parties to submit statements addressing the
 Board’s jurisdiction. Id. at 36. Because the LCA included
 a waiver of appeal rights, the administrative judge re-
 quired Mr. Ross to nonfrivolously allege at least one of the
 following: (1) that he complied with the LCA; (2) that the
 agency materially breached the LCA or acted in bad faith;
 (3) that he did not voluntarily enter into the LCA; or (4)
 that the LCA was the product of fraud or mutual mistake.
 Id. (citing Bruhn v. Dep’t of Agric., 124 M.S.P.R. 1, 6
 (2016)).
     First, Mr. Ross argued that he complied with the LCA.
 As to the June 19 email, Mr. Ross asserted that taxpayers’
 last names alone are not PII, and therefore the email did
 not violate agency policy. Supp. App’x. 31. Mr. Ross also
 contended that the failure of the IRS’s IT security system
 to block the email was evidence that the email did not con-
 tain PII. Id. As to the September 11 email, Mr. Ross ar-
 gued that he did not actually violate IRS policy because the
 email was intercepted by the IT security system, and there-
 fore was never transmitted outside of the agency. Id. The
 administrative judge was not persuaded by these argu-
 ments and found that the emails “were in violation of the
 rules relating to the transmission of email outside the IRS.”
 Id. at 5.
     Second, Mr. Ross argued that he did not voluntarily en-
 ter into the LCA because “the union told him that he did
 not have a choice but to sign it.” Id. The administrative
 judge found that argument to be unpersuasive in view of
 the fact that the LCA explicitly stated that Mr. Ross en-
 tered the agreement “freely and willingly . . . without coer-
 cion or duress on the part of anyone.” Id. (quoting Supp.
 App’x 87).
Case: 21-2262     Document: 38     Page: 5   Filed: 02/10/2022




 ROSS   v. MSPB                                            5



     Third, Mr. Ross argued that the LCA resulted from
 fraud because his union representative told him that “en-
 tering into the LCA would result in his being reassigned to
 a different manager upon his return to work.” Supp. App’x
 5. The administrative judge found this argument unper-
 suasive because the LCA did not state that Mr. Ross would
 be reassigned to a different manager, and thus the agency
 did not breach the agreement with Mr. Ross or fraudu-
 lently mislead him. Id.
     Finding that Mr. Ross had not raised any non-frivolous
 grounds for challenging the LCA or the IRS’s decision to
 remove him for violation of the LCA, the administrative
 judge concluded that the Board lacked jurisdiction over Mr.
 Ross’s appeal. Mr. Ross then appealed to this court.
                              II
      Under 5 U.S.C. § 7703(c), we must affirm the decision
 of the MSPB unless it is (1) arbitrary, capricious, an abuse
 of discretion, or otherwise not in accordance with law; (2)
 obtained without procedures required by law, rule or regu-
 lation having been followed; or (3) unsupported by substan-
 tial evidence. See also Hayes v. Dep’t of the Navy, 727 F.2d
 1535, 1537 (Fed. Cir. 1984).
     To overcome a waiver of appeal rights in a last chance
 agreement, an employee must show that (1) he complied
 with the agreement; (2) the agency materially breached the
 agreement; or (3) he did not enter into the agreement
 knowingly and voluntarily. Buchanan v. Dep’t of Energy,
 247 F.3d 1333, 1338 (Fed. Cir. 2001); Copeland v. Dep’t of
 Army, 847 F. App’x 919, 920 (Fed. Cir. 2021).
                              A
     First, Mr. Ross raises several arguments that appear
 to be directed to whether he complied with the LCA. For
 example, he argues that “a last name does not give the tax-
 payer’s identity out,” apparently suggesting that a last
 name does not constitute PII. Pet’r’s Reply 1. Additionally,
Case: 21-2262    Document: 38      Page: 6    Filed: 02/10/2022




 6                                               ROSS   v. MSPB



 he claims that he acted in reliance on a statement from a
 union official that he should “send an email.” Id. at 2. Fi-
 nally, he alleges that the circumstances surrounding the
 COVID-19 pandemic left him with no choice but to contact
 Mr. Greenberg at his Gmail account. Pet’r’s Br. 4.
     Mr. Ross’s arguments fail to account for other evidence
 that he breached the LCA. Even if a taxpayer’s last name
 does not constitute PII (an assertion that the IRS disputes),
 he does not address on appeal the fact that the September
 11 email contained a taxpayer’s Social Security number.
 Mr. Ross also argued to the administrative judge that be-
 cause the IRS’s IT security system intercepted the mes-
 sage, he did not violate any IRS procedures regarding the
 use of PII in emails. Supp. App’x 31. The agency, however,
 reasonably concluded that Mr. Ross had violated its policy
 against using email to transmit sensitive information. The
 IRM prohibits “includ[ing] taxpayer, SBU, or PII infor-
 mation in email messages” without using IRS-approved en-
 cryption technology. Secure Messaging & Encryption, IRM
 1.10.3.2.1(2) (Nov. 17, 2016). The IRM does not distinguish
 between messages that actually reach the intended recipi-
 ent and those that do not. See id. Accordingly, the admin-
 istrative judge was not required to credit Mr. Ross’s
 argument that the interception of his email by the IRS’s IT
 security system meant that there was no violation of the
 IRM.
      Mr. Ross’s assertion that he had no choice but to send
 the June 19 email to Mr. Greenberg’s Gmail account is sim-
 ilarly unavailing. Even assuming that Mr. Ross had no
 other way to contact Mr. Greenberg, he has not explained
 why it was necessary to include taxpayer names in the
 email that he sent.
     Mr. Ross further argues that other IRS employees in-
 cluded the same taxpayer information in other emails in
 violation of the IRM. Pet’r’s Reply 1–2. Even if true, an
 assertion that another employee violated IRS policy is not
Case: 21-2262     Document: 38     Page: 7    Filed: 02/10/2022




 ROSS   v. MSPB                                             7



 evidence that Mr. Ross did not himself violate the policy.
 Mr. Ross adds that he had not completed the “updated
 training” regarding IRS internal policy. Pet’r’s Br. 4. But
 Mr. Ross’s assertion that he was not aware of the agency’s
 policy does not preclude a finding that he violated that pol-
 icy.
    In view of the record evidence, the administrative judge
 was fully justified in concluding that Mr. Ross failed to
 make a non-frivolous showing that he did not breach the
 LCA.
                              B
     Second, Mr. Ross argues that he did not voluntarily en-
 ter into the LCA. Specifically, he argues that his union
 representative “forced [him] into signing” the LCA. Pet’r’s
 Br. 4. He adds that he “was told that [he] was being re-
 moved from the Service unless [he] signed the agreement.”
 Pet’r’s Reply 1. Aside from his own assertions, Mr. Ross
 points to no evidence in the record supporting those claims.
 The administrative judge explicitly considered Mr. Ross’s
 assertions and concluded that they did not outweigh the
 representation in the LCA that Mr. Ross “freely and will-
 ingly” entered into the LCA “without coercion or duress on
 the part of anyone.” Supp. App’x 5 (quoting Supp. App’x
 87). We therefore uphold the administrative judge’s find-
 ing that Mr. Ross failed to make a non-frivolous showing
 that he was forced to enter into the LCA. See Jones v. Dep’t
 of Interior, 321 F. App’x 925, 927 (Fed. Cir. 2008).
                              C
     Third, Mr. Ross appears to argue that the agency en-
 gaged in fraud or acted in bad faith, which are factors that
 the Board considered in its analysis. See Supp. App’x 2.
 Mr. Ross contends that his manager “constantly harassed”
 him and “never [gave him] a chance to improve to her
 standards,” despite his satisfactory performance under
 previous managers. Pet’r’s Br. 4. In Mr. Ross’s view, this
Case: 21-2262    Document: 38      Page: 8   Filed: 02/10/2022




 8                                              ROSS   v. MSPB



 was evidence that the IRS “had intent to remove [him].” Id.
 The administrative judge was not required to treat that ev-
 idence as indicative of bad faith, especially given the ad-
 ministrative judge’s finding that Mr. Ross engaged in
 conduct that violated the LCA.
     Relatedly, Mr. Ross argued before the Board that his
 union representative told him he would be transferred to a
 different manager after returning to work. Supp. App’x 4.
 The administrative judge considered that argument and
 rejected it because “the [LCA] did not state that [Mr. Ross]
 would be reassigned to another manager.” Id. at 5.
     We therefore conclude that Mr. Ross has not made a
 non-frivolous showing that the IRS acted in bad faith or
 that the LCA was the product of fraud on the part of the
 agency.
                             III
     We have considered Mr. Ross’s remaining arguments
 and find them unpersuasive. Accordingly, the Board’s dis-
 missal of Mr. Ross’s appeal for lack of jurisdiction is af-
 firmed.
                        AFFIRMED
                           COSTS

 No costs.